Exhibit 10.1

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

FOR VIRGINIA-BASED COVERED OFFICERS (“2013 VIRGINIA EMCP”)

Program Document

Effective January 1, 2013

 

Covered Positions    This Program Document applies to Virginia-based Covered
Officers. Freddie Mac’s Chief Operating Officer (“COO”), all Executive Vice
Presidents (“EVPs”), and all Senior Vice Presidents (“SVPs”) are each considered
a “Covered Officer,” unless an employee’s participation as a Covered Officer is
specifically excluded in a separate agreement. A Covered Officer is considered
Virginia-based if he or she is primarily or principally assigned to provide
services from a work location in the Commonwealth of Virginia. Covered Position
Participation Requirement    Participation in the 2013 Virginia EMCP is
conditioned on the Covered Officer’s agreement to the terms and conditions set
forth herein and in the 2013 EMCP Recapture and Forfeiture Agreement (“Recapture
Agreement”). A Covered Officer who does not agree to the terms of both the 2013
Virginia EMCP and the Recapture Agreement will receive only Base Salary. The
terms and conditions set forth in the Recapture Agreement are incorporated in
and made a part of this 2013 Virginia EMCP. Target Total Direct Compensation1   
A Covered Officer’s target total direct compensation (“Target TDC”) is the sum
of Base Salary and Deferred Salary, each of which is paid in cash. Base Salary
   Base Salary is earned and paid on the company’s standard payroll cycle and
cannot exceed $500,000 without FHFA approval. Deferred Salary    The portion of
Target TDC not paid in Base Salary is Deferred Salary, which is earned on the
company’s standard payroll cycle. The amount earned in each quarter will be paid
in cash on the last business day of the corresponding quarter of the following
calendar year (“the Approved Payment Schedule”). Deferred Salary consists of the
following two elements:                      At-Risk Deferred Salary – At-Risk
Deferred Salary shall be equal to 30% of the Covered Officer’s Target TDC. The
amount of At-Risk Deferred Salary earned in a calendar year is subject to
reduction based on corporate and individual performance as follows:             
        Ø    One-half of At-Risk Deferred Salary (or 15% of Target TDC) is
subject to reduction based on an assessment by the Compensation Committee (the
Committee) of the Board of Directors and the Federal Housing Finance Agency
(FHFA) of performance against Conservatorship Scorecard objectives relevant for
the calendar year in which the At-Risk Deferred Salary is earned.2 The reduction
can range from 0% (no reduction) to 100% (the maximum reduction).               
        Ø    One-half of At-Risk Deferred Salary (or 15% of Target TDC) is
subject to reduction based on the Covered Officer’s performance against
individual objectives and an assessment of the company’s performance against
corporate goals which are complementary to Conservatorship Scorecard objectives,
each relevant for the calendar year in which the At-Risk Deferred Salary is
earned. The total reduction can range from 0% (no reduction) to 100% (the
maximum reduction).

 

 

1 

Initially expressed as an annual rate. Amount will be prorated, as appropriate,
to reflect date of hire, promotion into a Covered Position, date of termination,
or other adjustment to Target TDC.

2 

For the Covered Officer leading the Internal Audit function, the reduction will
be based on the appropriate Board committee’s and FHFA’s assessment of
performance against the Internal Audit Scorecard objectives.



--------------------------------------------------------------------------------

2013 Virginia Executive Management Compensation Program

Page 2 of 5

Effective January 1, 2013

 

Deferred Salary

(continued)

      

 

A Covered Officer’s performance during the calendar year will be assessed by the
Chief Executive Officer, in his/her sole discretion, pursuant to the performance
assessment and reduction process in effect for such year.

 

At-Risk Deferred Salary payments for Covered Officers are subject to review and
approval by the Committee and FHFA.

 

Fixed Deferred Salary – Fixed Deferred Salary shall be equal to the Covered
Officer’s Target TDC less Base Salary and less At-Risk Deferred Salary and is
not subject to reduction based on either corporate or individual performance.

 

Payment of both At-Risk and Fixed Deferred Salary is also subject, if
applicable, to the “Treatment Upon Termination” provisions set forth below.

 

Impact on Retirement, Executive, and Welfare Plans

      

 

The treatment of Base Salary and Deferred Salary as compensation for purposes of
Freddie Mac’s retirement and welfare benefit plans is governed by the actual
terms of those plans. The table below summarizes whether the Base Salary and
Deferred Salary a Covered Officer receives while an active employee are treated
as compensation for purposes of the following Freddie Mac retirement and welfare
benefit plans. Freddie Mac retains the right to amend, revise or discontinue any
of the retirement and welfare benefit plans and the terms of each plan will
prevail in the event that there is any conflict between those terms and the
table below



--------------------------------------------------------------------------------

2013 Virginia Executive Management Compensation Program

Page 3 of 5

Effective January 1, 2013

 

 

Impact on Retirement, Executive, and Welfare Plans (continued)

                  

Freddie Mac’s Retirement and Welfare

Benefit Plans

  

Base Salary

Considered

  Compensation?  

  

Deferred Salary

Considered

Compensation?

           

 

Tax-Qualified Thrift/401(k)

   Yes    Yes            

 

Tax-Qualified Employees’ Pension3

   Yes    Yes            

 

Non-Qualified Supplemental Executive Retirement Plans (SERP)3,4

   Yes    Yes            

 

Group Term Life Insurance

   Yes    No            

 

Group Universal Life Insurance

   Yes    No            

 

Long-Term Disability Plan

   Yes    No            

 

Accidental Death and Personal Loss Insurance

   Yes    No            

 

Business Travel Accident Insurance

   Yes    No            

 

Worker’s Compensation

   Yes    No            

 

Purchase/Payout of Vacation

   Yes    No              

 

Any Base Salary or Deferred Salary a Covered Officer receives after termination
of employment is NOT treated as compensation for purposes of any Freddie Mac
retirement or welfare benefit plan.

 

 

Treatment Upon Termination:

Base Salary

 

      

 

Base Salary will cease upon termination of employment, regardless of the reason
for such termination.

 

 

 

3 

Employees hired or rehired on or after January 1, 2012 are not eligible to
participate in the Pension Plan or the Pension SERP.

4 

Compensation for the purposes of the Non-Qualified SERP may not exceed two times
a Covered Officer’s Base Salary.



--------------------------------------------------------------------------------

2013 Virginia Executive Management Compensation Program

Page 4 of 5

Effective January 1, 2013

 

Treatment Upon
Termination:

At-Risk Deferred Salary

  

The timing and payment of any unpaid portion of At-Risk Deferred Salary is based
on the reason for termination of employment, as follows:

 

•  Forfeiture Event – All earned but unpaid At-Risk Deferred Salary is subject
to forfeiture upon the occurrence of an event or conduct described in the
Recapture Agreement;

 

•  Death – All earned but unpaid At-Risk Deferred Salary is paid as soon as
administratively possible, but not later than 90 calendar days after the date of
death, subject to the terms and conditions of the Recapture Agreement; and

 

•  Any Other Reason5 – All earned but unpaid At-Risk Deferred Salary is paid in
accordance with the Approved Payment Schedule, subject to the performance
assessment and reduction process for At-Risk Deferred Salary and to the terms
and conditions of the Recapture Agreement.

 

In cases of death or Long-Term Disability (as defined in the Long-Term
Disability Plan in effect on the date of termination), the performance
assessment and reduction process for At-Risk Deferred Salary is waived, and
there is no reduction based on either corporate or individual performance.

Treatment Upon Termination:

Fixed Deferred Salary

  

The timing and payment of any unpaid portion of Fixed Deferred Salary is based
on the reason for termination of employment, as follows:

 

•  Forfeiture Event – All earned but unpaid Fixed Deferred Salary is subject to
forfeiture upon the occurrence of an event or conduct described in the Recapture
Agreement;

 

•  Death – All earned but unpaid Fixed Deferred Salary is paid in full as soon
as administratively possible, but not later than 90 calendar days after the date
of death, subject to the terms and conditions of the Recapture Agreement; and

 

•  Any Other Reason5 – All earned but unpaid Fixed Deferred Salary is paid in
accordance with the Approved Payment Schedule, subject to the terms and
conditions of the Recapture Agreement.

 

A Covered Officer’s earned but unpaid Fixed Deferred Salary will be reduced by
2% for each full or partial month by which the termination precedes January 31
of the second calendar year following the calendar year in which the Fixed
Deferred Salary is earned.

 

This reduction will not be applied in cases of death, Long-Term Disability or
retirement. For purposes of this 2013 Virginia EMCP, a Covered Officer is
considered to have retired when s/he voluntarily terminates employment after
attaining or exceeding 65 years of age, regardless of the Covered Officer’s
length of service.

 

 

 

5 

Any Other Reason includes, but is not limited to, voluntary terminations,
retirement, Long-Term Disability, and involuntary termination for any reason
other than a Forfeiture Event.



--------------------------------------------------------------------------------

2013 Virginia Executive Management Compensation Program

Page 5 of 5

Effective January 1, 2013

 

Reservation of Rights

and Applicable Law

  

Each Covered Officer’s employment with Freddie Mac is “at-will,” meaning that
either the Covered Officer or Freddie Mac may terminate such employment at any
time with or without cause or notice. Nothing in this Program Document or any
other document referred to or incorporated by reference herein shall be held or
construed to change the at-will nature of any Covered Officer’s employment with
Freddie Mac.

 

Nothing in this Program Document is intended or shall be construed to abrogate
FHFA’s authority to either: (i) modify or terminate any compensation plan or
program (including the 2013 Virginia EMCP); or (ii) disapprove the actual
payment of any form of compensation to be paid pursuant to the 2013 Virginia
EMCP.

 

FHFA retains the right to modify any of the terms and conditions of your
employment, including the right to modify or rescind the terms and conditions of
the 2013 Virginia EMCP as well as the actual payment of compensation to you
pursuant thereto, without giving rise to liability on the part of Freddie Mac.

 

The 2013 Virginia EMCP is subject to and shall be construed in accordance with:
(i) any applicable law and any applicable regulation, guidance or interpretation
of FHFA and/or the United States Department of the Treasury; and (ii) the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

 

Payment of Deferred Salary under the 2013 Virginia EMCP is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), as amended, and, specifically, with the separation pay
exemption and short term deferral exemption of Section 409A, and shall in all
respects be construed, interpreted, and administered in accordance with Section
409A. Notwithstanding anything in the 2013 Virginia EMCP to the contrary,
payments may only be made pursuant to the 2013 Virginia EMCP upon an event and
in a manner permitted by Section 409A or an applicable exemption. All payments
to be made upon a termination of employment under this Program may only be made
upon a “separation from service” under section 409A. If a Covered Officer is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i)) at the
time of a separation from service, payments scheduled to be made during the six
months following the separation from service shall, to the extent required by
Section 409A, be deferred to and payable on the first day of the seventh month
following the separation from service.

This 2013 Virginia EMCP will be in effect for 2013 and subsequent years unless
and until amended or superseded. By signing below, I acknowledge that I
understand and voluntarily agree to the terms of this 2013 Virginia EMCP,
effective as of January 1, 2013:

 

            

Covered Officer’s Signature

      Date                       

Printed Name

                             Title         